Evans, P. J.
(After stating the foregoing facts.) The plaintiff’s case was projected on the theory that the defendants had conspired to defraud him of an inheritance from his father, and that as a result of the fraud he had sustained damage. If the defendants, being neither creditors nor next of kin of Albert Lehman, with intent to benefit themselves by having a sale of the land as their sister’s property and dividing the proceeds of the sale between themselves and other heirs of their sister, procured administration upon Albert Lehman’s estate, and afterwards obtained an order to sell the land, not for the purpose of paying the debts of that estate or making distribution among his heirs, but for the purpose of depriving the plaintiff of his rights in his father’s estate, the defendants would be guilty of actionable fraud, and liable to the plaintiff for all damages which he may have sustained by their fraudulent interference with his father’s estate. Bell v. Bell, 20 Ga. 250, 253. The evidence authorized this inference. -Neither defendant testified respecting their good faith, or attempted to rebut the plaintiff’s evidence adduced to establish his case. The general charge of the court fairly submitted the issues, and the excerpts to which exception is taken are. not open to the criticisms made against them.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.